Citation Nr: 0127806	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  95-06 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from December 1967 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  It was previously before the Board in 
November 1998, but was remanded for further development.  

In the December 2001 Informal Hearing Presentation, the 
veteran's representative argued that the issues of 
entitlement to an evaluation in excess of 20 percent for a 
cervical spine disability, entitlement to an evaluation in 
excess of 10 percent for scars of the bilateral temporal area 
due to disfigurement, and entitlement to an evaluation in 
excess of 10 percent for scars of the bilateral temporal area 
due to pain and tenderness remain on appeal to the Board.  
The representative states that as a veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and as the evaluations for the veteran's 
disabilities are less than the maximum available benefit, 
then they are for further consideration, and cites to AB v. 
Brown, 6 Vet. App. 35 (1993) in support of his position.  
However, the Board notes that decisions on these issues were 
previously reached by the Board in November 1998.  They are 
final, absent an appeal to United States Court of Appeals for 
Veterans Claims (Court).  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. §§ 20.1100, 20.1105 (2001).  Although entitlement 
to an evaluation in excess of 20 percent for the veteran's 
cervical spine disability was again denied in a May 2001 
rating decision, the veteran has not submitted a notice of 
disagreement with this decision, and it is not on appeal to 
the Board.  38 C.F.R. § 20.200 (2001).  


FINDINGS OF FACT

1.  The service medical records show that the veteran was 
examined for complaints of chest pain; the records are 
negative for a diagnosis of an underlying disease or injury 
to which his chest pain may be related.  

2.  The post service medical records are negative for a 
cardiac disability to which the veteran's complaints of chest 
pain may be related; these records are also negative for a 
diagnosis of any other underlying disease, injury, or other 
disability to which the veteran's complaints of chest pain 
may be related. 


CONCLUSION OF LAW

A disability manifested by chest pain was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.310(a) (2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The RO contacted the veteran by letter 
following the October 1993 rating decision which initially 
denied entitlement to service connection for a disability 
manifested by chest pain.  The veteran was notified of this 
decision by letter in November 1993, which provided him with 
both a copy of the rating decision and his appellate rights.  
He was provided with a statement of the case in December 
1994, which contained the laws and regulations that govern 
his claim, as well as an explanation of the basis for the 
claim's denial.  A cover letter also notified the veteran 
what was required in order to complete his appeal.  A January 
1996 supplemental statement of the case also addressed this 
issue, and contained additional explanation of the basis for 
the continued denial of the veteran's claim.  Finally, a May 
2001 supplemental statement of the case noted that the VCAA 
was now law, considered whether or not the requirements of 
this law had been met, and explained to the veteran the basis 
of the most recent denial of his claim.  The Board concludes 
that the discussions of the letters, the statement of the 
case, and the supplemental statements of the case sent to the 
veteran informed him of the manner of evidence required to 
prevail in his claim, and that the VA's notification 
requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
Board notes that the veteran has been contacted by the RO on 
multiple occasions in order to obtain information regarding 
medical treatment for his disability, including on two 
occasions following the November 1998 remand.  The RO has 
obtained all medical records identified by the veteran, and 
associated them with the claims folder.  The veteran has also 
been afforded multiple VA examinations of his disability, 
including an examination requested by the November 1998 
remand, and asked to provide specifically identified 
information relevant to his claim.  This information was 
provided in the May 1999 fee basis examination.  Finally, the 
veteran has offered testimony in support of his claim at a 
personal hearing conducted in August 1995.  The Board must 
conclude that the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  Therefore, 
as all necessary notification and development has been 
completed, the Board will proceed with review of the 
veteran's claim.  

The veteran contends that he has developed a chronic 
disability manifested by chest pains as a result of active 
service.  He states that he experiences these pains every two 
to three months.  The veteran says that his pains only occur 
while he is active, and never at rest.  However, the activity 
that precipitates his pain does not need to be strenuous, and 
may be as simple as walking.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

The veteran also contends that medication used to treat his 
service connected orthopedic disabilities may have caused or 
aggravated his chest pains.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In this 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

A review of the service medical records shows that the 
veteran was seen in July 1970 for complaints of left upper 
chest pain.  An X-ray study was negative.  The veteran was 
noted to have much improvement on a follow up visit later 
that same month.  

The veteran completed a medical history in January 1987.  He 
answered "no" to a history of chest pain felt to be related 
to his heart.

A March 1991 electrocardiogram noted sinus bradycardia, but 
was otherwise normal.  

June 1991 records state that the veteran had minimal cardiac 
risk factors, but presented with chest pain.  He underwent a 
stress test later that same month.  The impression was 
hypertensive response to exercise, and possible coronary 
artery disease.  

An X-ray study of the veteran's chest conducted in June 1991 
was normal.  

July 1991 records state that the veteran has a history of 
atypical chest pain and abnormal treadmill stress test.  This 
was suggestive of ischemia, but it was not detected.  The 
veteran was noted to have moderately severe pain that 
occurred at rest, and would wake him from sleep.  The pain 
would last from 20 to 30 minutes, and was not precipitated by 
exertion.  They might occur when he was anxious.  The veteran 
had experienced seven or eight episodes over the last few 
months.  There was no radiation of pain.  The doctor added 
that the symptoms were suggestive of noncardiac chest pain.  
The provisional diagnosis was rule out significant coronary 
artery disease.  

The veteran underwent an additional stress test in July 1991.  
He was noted to have experienced increased chest pain since 
his previous stress test.  The veteran experienced mild left 
lateral chest discomfort with stabbing style pain and low 
grade chest pressure, which he said was chronic.  Following 
the test, the impression was hypertensive response to 
exercise, and possible coronary artery disease.  There was no 
significant change from June 1991.  

In August 1991, the veteran was afforded Thallium testing and 
found to have possible arterial blockage.  However, a cardiac 
catheter was normal.  A September 1991 electrocardiogram was 
normal.  

The veteran was afforded an examination in October 1991 prior 
to retirement from active duty.  His lungs and chest and his 
heart were found to be normal, and there was no diagnosis of 
a disability manifested by chest pain.  The veteran answered 
"yes" to a history of pain or pressure in the chest on a 
medical history questionnaire obtained at this time.  The 
narrative portion of this history noted that the veteran had 
begun to experience chest pains in June 1991, and that while 
some testing was abnormal, a cardiac catheter was normal.  

The remainder of the veteran's service medical records are 
negative for either a history of chest pain, or for a 
disability manifested by chest pains.  His records show that 
he underwent periodic examinations on many occasions, but 
each of these examinations found that his lungs, chest, and 
heart were normal.  

The post service medical records show that the veteran was 
seen by a private examiner in January 1993.  The 
cardiovascular examination was normal, and there was no 
diagnosis of a disability manifested by chest pains. 

The veteran was afforded a VA examination in February 1993.  
He reported a history of spontaneous chest pain in 1991.  On 
examination, there was no cardiomegaly.  The veteran had a 
regular rhythm, with no murmurs and no peripheral edema.  
There was no diagnosis of a coronary disability, or of a 
disability manifested by chest pain.  

Private medical records from August 1993 show that the 
veteran was seen by a private examiner for complaints of a 
sore throat, cough, purulent expectoration and chest pain.  
An X-ray study of the lungs was negative.  

Additional private medical records dated from 1992 to 1995 
are contained in the claims folder.  These records are 
negative for additional complaints of chest pain, and for a 
diagnosis of a disability manifested by chest pain.  

The veteran appeared at a hearing before a hearing officer in 
August 1995.  He testified that he experienced pains in the 
middle of his chest during service.  The veteran added that 
he had undergone a stress test and a thallium stress test, 
but all of the testing that was conducted eventually proved 
negative.  However, he still had pains every two or three 
months.  The pains would sometimes occur when he was 
sleeping, or sometimes when he was just walking.  He would 
relieve the pain with glycerin tablets.  Since discharge from 
service, the veteran said that he had not been treated 
specifically for his chest pains, although he had mentioned 
his symptoms to his doctors.  See Transcript. 

The veteran underwent a VA examination for diseases of the 
heart in September 1995.  He was noted to have developed 
chest pains in 1990 or 1991.  He had undergone a 
cardiovascular exercise stress test.  Due to an abnormal 
blood pressure response, he was referred for exercise stress 
testing accompanied by thallium scintigraphy, which was 
unremarkable for evidence of cardiovascular disease.  The 
veteran continued to have episodic chest discomfort with no 
definitive diagnosis as to the nature or etiology of the 
problem.  These occurred once or twice each month with no 
specific precipitating factors.  The discomfort never lasted 
more than 30 minutes.  It was occasionally accompanied by 
mild fluttering and mild dyspnea and shortness of breath.  An 
electrocardiogram showed normal sinus rhythm, and minimal 
voltage criteria for left ventricular hypertrophy in the 
precordial leads with no S1 or T-wave abnormality.  Cardiac 
ultrasonography revealed normal cardiac systolic function 
with an ejection fraction of 55 percent.  All chambers were 
normal size, and all valvular function was unremarkable.  The 
diagnosis was chest discomfort of unclear etiology, probably 
secondary to acid peptic disease secondary to long-term non-
steroidal use.  The examiner noted that as cardiac etiology 
could not be ruled out, a repeat exercise treadmill test was 
recommended.  

The veteran was afforded a VA fee basis examination in May 
1999.  The examiner noted that the veteran had undergone a 
physical examination, electrocardiogram, and a stress test, 
and that his medical records were reviewed.  The history of 
his chest pain from 1991 was noted, and the pain was said to 
continue to occur approximately once a month.  The pain was 
totally unpredictable and described as sharp and momentary, 
although they would occasionally last up to one minute.  They 
were not specifically provoked by exercise or meals, or 
relieved by rest.  The physical examination revealed normal 
heart size, no murmurs, rubs, or gallops, normal peripheral 
pulses, adequate peripheral perfusion, lungs clear, and no 
specific abnormalities.  The electrocardiogram was within 
normal limits.  The stress testing showed no evidence of 
ischemic abnormalities, satisfactory exercise, no angina, a 
normal blood pressure response, and no arrhythmia.  The 
examiner stated that it was his clear diagnosis that the 
veteran had no evidence of ischemic heart disease, and that 
his chest pain was clearly atypical and non-ischemic.  This 
was substantiated primarily by the negative stress test with 
satisfactory exercise.  He opined that there was no evidence 
of service connected chest pain related to ischemic heart 
disease.  The examiner further explained that atypical, non-
ischemic chest pain could occur at any time, and had no 
specific basis in any disease process unless such a process 
was discovered.  Therefore, there was no specific 
relationship to active disease.  It was also the opinion of 
the examiner that there was no relationship between any of 
the orthopedic medications and chest pain.  The chest pain 
was atypical and ill-defined, and not clearly related to any 
disease process or medication.  

The Board finds that entitlement to service connection for a 
disability manifested by chest pain is not warranted.  
Although the evidence clearly shows that the veteran began to 
be seen for complaints of chest pain while he was still in 
active service, the evidence just as clearly demonstrates 
that his chest pain cannot be attributed to any underlying 
disease or injury.  The February 1993 VA examination was 
negative for a disability manifested by chest pain.  The 
September 1995 VA examination diagnosed chest pain of unclear 
etiology, probably secondary to acid peptic disease.  
However, the May 1999 VA examination and opinion found that 
the veteran's chest pain was non-ischemic, and was not 
related to active disease.  The examiner opined that the 
chest pain was atypical and not clearly related to any 
disease process or medication.  At this juncture, the Board 
notes that "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  The Board also notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. §§ 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  Therefore, as none of the medical evidence 
demonstrates that the veteran has a current disability to 
which his chest pain may be attributed, or which could 
hypothetically be aggravated by medication for service 
connected disabilities, entitlement to service connection for 
chest pain is not warranted.  38 U.S.C.A. §§ 1110, 1131.  


ORDER

Entitlement to service connection for a disability manifested 
by chest pain is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

